PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


MELISSA H. TRAIL,                     
               Plaintiff-Appellant,
               v.
LOCAL 2850 UAW UNITED DEFENSE
WORKERS OF AMERICA; UAW                    No. 12-1632
REGION 8; THE INTERNATIONAL
UNION UNITED AUTOMOBILE
AEROSPACE AND AGRICULTURAL
IMPLEMENT WORKERS,
            Defendants-Appellees.
                                      
        Appeal from the United States District Court
     for the Western District of Virginia, at Abingdon.
              James P. Jones, District Judge.
                 (1:11-cv-00058-JPJ-PMS)

                 Argued: January 31, 2013

                 Decided: March 21, 2013

 Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the
opinion, in which Judge Shedd and Judge Diaz joined.
2                 TRAIL v. LOCAL 2850 UAW
                          COUNSEL

ARGUED: Richard F. Hawkins, III, HAWKINS LAW
FIRM, PC, Richmond, Virginia, for Appellant. Robert
Edward Paul, ZWERDLING, PAUL, KAHN & WOLLY, PC,
Washington, D.C., for Appellees. ON BRIEF: Jordan M.
Kaplan, ZWERDLING, PAUL, KAHN & WOLLY, PC,
Washington, D.C., for Appellees.


                          OPINION

WILKINSON, Circuit Judge:

   While working for General Dynamics Armament and Tech-
nical Products, Melissa H. Trail belonged to a local affiliate
of the United Automobile, Aerospace, and Agricultural
Implement Workers of America ("UAW"). After being fired
by General Dynamics, Trail sued the local affiliate, the UAW,
and the UAW’s regional office, alleging that two local union
officials violated the Labor-Management Reporting and Dis-
closure Act (LMRDA) of 1959, Pub. L. No. 86-257, 73 Stat.
519 (codified as amended in scattered sections of 29 U.S.C.),
by retaliating against her for reporting their supposed miscon-
duct to the regional office. The district court dismissed Trail’s
complaint for failure to state a claim. While we think the dis-
trict court ruled too broadly against the speech rights of union
members under the Act, we shall nonetheless affirm its judg-
ment on much narrower grounds.

                               I.

   In reviewing the district court’s decision to grant defen-
dants’ motion to dismiss Trail’s complaint under Federal Rule
of Civil Procedure 12(b)(6), "we accept the allegations of the
                     TRAIL v. LOCAL 2850 UAW                             3
plaintiff’s complaint as true." Minor v. Bostwick Labs., Inc.,
669 F.3d 428, 430 n.1 (4th Cir. 2012).*

                                    A.

   Trail worked for General Dynamics, a defense contractor,
at its facility in Marion, Virginia, from 1989 until 1992, and
again from 1995 until she was suspended, on March 26, 2009.
Like all other hourly workers at the plant, Trail belonged to
Local 2850 of UAW/United Defense Workers of America
("Local 2850" or "the Union"), an affiliate of the UAW within
the jurisdiction of UAW Region 8 ("Region 8"). From 2004
to the summer of 2010, she also served as Local 2850’s
Recording Secretary, the Union’s third-highest-ranking offi-
cer.

   In April 2008, most of the Marion plant’s unionized
employees went on strike after the Union rejected a proposed
collective bargaining agreement. At some point during the
strike, someone posted lists of the names, salaries, and Social
Security numbers of all of the facility’s salaried employees on
shacks that the striking workers had erected around the facili-
ty’s perimeter. As part of its criminal investigation into this
security breach, the Virginia State Police interviewed Trail.
Although she denied any involvement in the episode, a Vir-
ginia grand jury indicted her, in March 2009, for felony iden-
tity theft, in violation of Va. Code Ann. § 18.2-186.3. General
Dynamics suspended Trail’s employment pending the out-
come of the prosecution, noting that she could return to her
job "in the event she is exonerated on all charges."

   The Virginia prosecutor subsequently entered a nolle

   *After entry of judgment, Trail asked for leave to file an amended com-
plaint. We do not think the district court abused its discretion in denying
that leave on the basis of futility. Moreover, even considering the allega-
tions in the amended complaint, it would make no difference to the resolu-
tion of this case.
4                 TRAIL v. LOCAL 2850 UAW
prosequi order dismissing the charges against Trail and
informed her lawyer that the state would not refile them. Gen-
eral Dynamics, however, refused to let Trail return to work on
the ground that the order allowed the prosecutor to reinstate
the charges and that she thus had not been fully "exonerated."
The company ultimately fired Trail in a letter dated Septem-
ber 15, 2009.

   While still suspended from work, but before being fired,
Trail had an encounter with two Local 2850 officials that gave
rise to this suit. Specifically, on entering the Union office on
August 13, 2009, she alleges that she saw the Union’s then-
president and vice president viewing pornographic images on
a Union computer. Trail reported the incident to Region 8 rep-
resentatives, but they declined to investigate. After she made
this report, Trail alleges, the president and vice president
began to retaliate against her in various ways. The vice presi-
dent, for instance, criticized Trail at a meeting of the Union’s
executive board, sought to obtain a special parking pass at the
Marion facility by falsely claiming that he had been threat-
ened by Trail’s husband, and told the management of General
Dynamics that he believed that only thirty percent of the
unionized employees wanted Trail to return to work. For his
part, the president chastised Trail for reporting the pornogra-
phy incident.

   In addition, after General Dynamics fired Trail, the Union
filed a grievance on her behalf to challenge her termination.
Trail alleges that the president and vice president attempted to
obstruct the grievance process by allowing it to be needlessly
delayed, forbidding her to attend meetings with General
Dynamics, prohibiting her from having her own legal repre-
sentation, and holding meetings with a Union-designated legal
representative in her absence. After Trail failed to have her
termination overturned through the grievance process, she
decided not to pursue the matter further through arbitration.
                  TRAIL v. LOCAL 2850 UAW                     5
                              B.

   Trail sued Local 2850, Region 8, and the UAW in U.S.
District Court for the Western District of Virginia, alleging
that Local 2850’s president and vice president violated the
Labor-Management Reporting and Disclosure Act (LMRDA)
of 1959, Pub. L. No. 86-257, 73 Stat. 519 (codified as
amended in scattered sections of 29 U.S.C.), by retaliating
against her for reporting their putative misconduct to Region
8. As relevant here, section 101 of the LMRDA, part of the
statute’s "Bill of Rights of Members of Labor Organizations,"
guarantees a union member the following "free speech" rights
against his union: "the right to meet and assemble freely with
other members; and to express any views, arguments, or opin-
ions; and to express at meetings of the labor organization his
views, upon candidates in an election of the labor organiza-
tion or upon any business properly before the meeting." 29
U.S.C. § 411(a)(2). Section 102, in turn, provides a civil right
of action to "[a]ny person whose rights secured by the provi-
sions of th[e] subchapter [that includes section 101] have been
infringed by any violation of this subchapter." Id. § 412.
Finally, section 609 makes it "unlawful for any labor organi-
zation, or any officer, agent, shop steward, or other represen-
tative of a labor organization, or any employee thereof to fine,
suspend, expel, or otherwise discipline any of its members for
exercising any right" enshrined in the chapter containing sec-
tion 101 and renders any violation of this guarantee actionable
pursuant to the terms of section 102. Id. § 529.

   After defendants moved to dismiss Trail’s complaint, the
district court held that the complaint failed to state a claim
under any of these provisions. First, it explained that she
could not state a claim under section 609 because that provi-
sion prohibits not "‘ad hoc’ retaliation by individual union
officers," but only retaliation that is "the result of an estab-
lished union disciplinary process," which Trail had not
alleged. Trail v. Local 2850, UAW/United Def. Workers, 849
6                  TRAIL v. LOCAL 2850 UAW
F. Supp. 2d 644, 647 (W.D. Va. 2012) (internal quotation
marks omitted).

   Second, in attempting to avoid section 609’s "discipline"
requirement, Trail had argued that section 101 creates a "free-
standing" claim for nondisciplinary retaliation, which a plain-
tiff may then bring under section 102. But the district court
declined to follow those circuits that have recognized such a
claim, holding that section 609 provides the exclusive avenue
for challenging retaliation by a union against a member who
exercises her rights under section 101. Id. at 647-48.

   Finally, the district court concluded that, even assuming the
existence of a "freestanding" retaliation claim, Trail would
still not be entitled to relief under the LMRDA, because her
report to Region 8 was "not the type of ‘view[ ], argument[ ],
or opinion[ ]’ in need of protection in order to promote union
democracy"—the statute’s primary purpose. Id. at 648 (alter-
ations in original) (quoting 29 U.S.C. § 411(a)(2)). The dis-
trict court accordingly granted the defendants’ motion to
dismiss under Rule 12(b)(6). Id. This appeal followed.

                               II.

   Trail argued before the district court, and again argues on
appeal, that she need not allege that she was formally "disci-
pline[d]" within the meaning of section 609 in order to state
a retaliation claim under the LMRDA. Sections 101 and 102
of the statute, she says, together create a "freestanding" retali-
ation claim, completely independent of section 609’s claim
for retaliatory "discipline." The Supreme Court has indicated
that there is a freestanding retaliation claim under sections
101 and 102. See Sheet Metal Workers’ Int’l Ass’n v. Lynn,
488 U.S. 347, 353-55 & n.5 (1989); Finnegan v. Leu, 456
U.S. 431, 439 & n.10 (1982). This makes perfect sense, for
Congress did not intend to provide union members an exten-
sive list of free-speech rights only to then permit all sorts of
retaliation against them so long as such retaliation fell short
                  TRAIL v. LOCAL 2850 UAW                      7
of formal discipline. In this respect, therefore, the district
court went too far in curtailing the free-speech rights of union
members under the Act.

   In the wake of the Court’s decisions, the circuits have dis-
agreed as to what precisely constitutes actionable retaliation
under sections 101 and 102. See, e.g., Gilvin v. Fire, 259 F.3d
749, 759 n.14 (D.C. Cir. 2001) ("[An elected union officer’s]
free speech claim depends only upon whether he can show
retaliation against protected expression. He need not demon-
strate any broader ‘scheme.’"); Maddalone v. Local 17,
United Bhd. of Carpenters & Joiners, 152 F.3d 178, 183-84
(2d Cir. 1998) (deeming actionable retaliation that either (1)
"direct[ly] interfere[d] with union membership rights" or (2)
"was part of [a] ‘purposeful and deliberate attempt . . . to sup-
press dissent within the union’" (last alteration in original)
(quoting Schonfeld v. Penza, 477 F.2d 899, 904 (2d Cir.
1973))). We need not, however, address what qualifies as
actionable retaliation, because Trail’s complaint falters over
the threshold question of whether her allegations fell within
the ambit of section 101 in the first place.

                              III.

   To state a retaliation claim under section 102 or section
609, a plaintiff must allege that the retaliation was in response
to her exercise of a right guaranteed by some other provision
of the LMRDA. See LMRDA § 102, 29 U.S.C. § 412 ("Any
person whose rights secured by the provisions of this sub-
chapter have been infringed by any violation of this subchap-
ter may bring a civil action . . . ." (emphases added));
LMRDA § 609, 29 U.S.C. § 529 (making it unlawful to "dis-
cipline" someone "for exercising any right to which he is enti-
tled under the provisions of this subchapter" (emphasis
added)). Trail argues that, in reporting the pornography inci-
dent to Region 8 representatives, she exercised her "free
speech" right under section 101(a)(2) "to express any views,
arguments, or opinions." Id. § 411(a)(2).
8                 TRAIL v. LOCAL 2850 UAW
                               A.

   Although this court has yet to articulate a precise test for
determining when a union member’s speech falls within sec-
tion 101(a)(2), the text and purpose of that provision lead us
to hold that it protects speech that pertains to matters of union
concern. The Supreme Court has declared the provision’s pur-
pose to be "to promote union democracy" by ensuring that
"union members are free to discuss union policies and criti-
cize the leadership without fear of reprisal." United Steel-
workers v. Sadlowski, 457 U.S. 102, 112 (1982). Thus
formulated, this purpose obviously "restate[s] a principal First
Amendment value—the right to speak one’s mind" without
fear of retribution. Id. at 111. To be sure, section 101(a)(2)
does not "incorporate[e] the entire body of First Amendment
law." Id. at 109. But at the same time, because the provision
"was patterned after the First Amendment," Reed v. United
Transp. Union, 488 U.S. 319, 326 (1989), "First Amendment
principles may be helpful, although they are not controlling,"
Sadlowski, 457 U.S. at 111.

   In light of these pronouncements, the Eighth Circuit has
analogized the section 101(a)(2) rights of union members to
the First Amendment rights of government employees. See
Hylla v. Transp. Commc’ns Int’l Union, 536 F.3d 911, 916-17
(8th Cir. 2008). Recently summarizing the latter body of doc-
trine, this court explained that the First Amendment protects
a government employee’s speech only when she "speak[s] as
a citizen on matters of public concern." Brooks v. Arthur, 685
F.3d 367, 370 (4th Cir. 2012) (citing Connick v. Myers, 461
U.S. 138, 143 (1983)). This rule, the Eighth Circuit held, sug-
gests an analogous one for LMRDA free-speech claims
whereby "the threshold inquiry in the LMRDA context is
whether the speech at issue may be fairly characterized as a
matter of union concern"—that is, whether the speech "relates
to the general interests of the union membership at large."
Hylla, 536 F.3d at 917 (internal quotation marks omitted).
                  TRAIL v. LOCAL 2850 UAW                      9
   We agree with the Eighth Circuit that this test best effectu-
ates section 101(a)(2)’s purpose of promoting union democ-
racy. See id. at 917-18. For "a union’s democratic governance
will not be undermined" when a member suffers retaliation
for having discussed a matter unrelated to general union pol-
icy and management. Id. at 917. We believe furthermore that
the test follows directly from section 101(a)(2)’s text and
structure. The phrase "views, arguments, or opinions" imme-
diately follows the articulation of a union member’s "right to
meet and assemble freely with other members" and immedi-
ately precedes the articulation of his right "to express at meet-
ings of the labor organization his views, upon candidates in
an election of the labor organization or upon any business
properly before the meeting." 29 U.S.C. § 411(a)(2). Though
held by individual union members, both of these rights have
a collective cast, contemplating the exchange of views about
union policies among a union’s membership. This statutory
context demonstrates that in protecting the expression of
"views, arguments, or opinions" by a union’s members, Con-
gress meant to facilitate discussion on matters not of idiosyn-
cratic concern to any individual member, but of collective
concern to all the members.

   Not every issue that remotely relates to union affairs and
governance, however, qualifies as a matter of union concern.
Just as the First Amendment does not protect government
employee speech that "touche[s] upon matters of public con-
cern in only a most limited sense," Connick v. Myers, 461
U.S. 138, 154 (1983), so section 101(a)(2) does not protect
union member speech that is of only limited significance to
the union. In the government employment context, for
instance, "[t]he mere fact that ‘the public may always be inter-
ested in how government officers are performing their duties
. . . will not always suffice to show a matter of public con-
cern.’" Brooks, 685 F.3d at 372 (quoting Borough of Duryea,
Pa. v. Guarnieri, 131 S. Ct. 2488, 2501 (2011)). The same
holds true in the union context: a union official’s every action
does not become a matter of union concern simply because
10                TRAIL v. LOCAL 2850 UAW
members may always be interested in how officers spend
every moment of their day. The test is whether the speech
touches in some way the Act’s overarching concern for union
democracy, or whether it is of purely tangential import to
union governance.

                               B.

   Trail insists that her report to Region 8 satisfies this test,
since the report alleged misconduct by Local 2850’s two
highest-ranking officials. She equivocates about the precise
nature of their wrongdoing, sometimes suggesting that it con-
sisted of their viewing pornography per se, while at other
times decrying the fact that they were "engaging in inappro-
priate personal activities on Union time while being paid with
Union dues," Appellant’s Reply Br. at 3. Ultimately, however,
Trail contends that the president and vice president abused
their offices either way, a matter of great concern to Local
2850’s membership.

   In determining whether a government employee’s speech is
on a matter of "public concern" for First Amendment pur-
poses, courts "consider the ‘content, form, and context of a
given statement.’" Brooks, 685 F.3d at 371 (quoting Connick,
461 U.S. at 147-48). Considering these factors with respect to
Trail’s speech, we conclude that Trail did not speak on a mat-
ter of union concern when she reported the alleged pornogra-
phy incident to Region 8.

   The content of Trail’s speech—that the president and vice
president viewed pornography on a Union computer on a sin-
gle occasion—was not a matter of union concern. As the dis-
trict court rightly noted, "Trail does not allege that she . . .
raised issues with respect to union policies," the kind of
speech most "in need of protection in order to promote union
democracy." Trail, 849 F. Supp. 2d at 648. Of course, Trail
does contend that the president and vice president violated
Local 2850’s rules by engaging in personal activities while
                  TRAIL v. LOCAL 2850 UAW                   11
they were supposed to be performing Union functions, but she
does not claim to have voiced any substantive disagreement
with the direction in which they were leading the Union. Nor
does she allege that they ever committed other, more serious
wrongdoing, such as embezzlement or corruption, or even the
same wrongdoing on any other occasion. These omissions are
telling, given that, as Local 2850’s Recording Secretary, Trail
was perhaps the member best positioned to uncover any other
malfeasance.

   To be sure, it would have been preferable for the Union
officers to have been poring over the Union’s books and
finances at the precise moment Trail alleges that she hap-
pened upon them. But, alas, human imperfection must be kept
in some perspective. The allegation in Trail’s report to Region
8 reduces to a single instance of engaging in personal activi-
ties at work, an indiscretion that is anything but rare in the
contemporary workplace, where employees regularly gossip
around the water cooler, browse the latest news on the inter-
net, and make personal phone calls. Were this enough to con-
stitute a matter of union concern and thus to render her speech
protected under section 101(a)(2), nearly every criticism by a
union member regarding an official’s conduct could be trans-
muted into a federal case—a result Congress could not possi-
bly have intended in enacting the LMRDA.

   Nor does the fact that the president’s and vice president’s
wrongdoing involved pornography alter this analysis. Trail
did not claim that their conduct was in any way illegal. She
did not claim that it constituted the kind of "severe or perva-
sive" sexually harassing behavior sufficient to create a "hos-
tile work environment" under Title VII. Pa. State Police v.
Suders, 542 U.S. 129, 133 (2004). Had she made such allega-
tions in her report to Region 8, the report might have stated
a matter of union concern and thus might have been protected
speech under section 101(a)(2). See Campbell v. Galloway,
483 F.3d 258, 268-70 (4th Cir. 2007) (considering when a
government employee’s report of sexual harassment consti-
12                 TRAIL v. LOCAL 2850 UAW
tutes a matter of "public concern" and thus protected speech
under the First Amendment). Instead, Trail reported behavior
that was anything but admirable, and yet at the same time fell
short of the concern with the formulation of union policies
and functioning of union democratic mechanisms that lies at
the heart of the Act. That the officers’ activity was less benign
than, say, playing solitaire or browsing a celebrity gossip blog
is not by itself enough to elevate Trail’s single allegation to
a federal case.

   The "form and context" of Trail’s speech confirm our con-
clusion that her report to Region 8 did not involve a matter of
union concern. The district court noted that "Trail does not
allege that she made statements at a union membership meet-
ing," but rather claims that she voiced her complaint through
an informal union grievance process. Trail, 849 F. Supp. 2d
at 648. We need not decide whether section 101(a)(2) protects
such complaints, as opposed to statements made before the
general union membership or at least a segment thereof. See
Brooks, 685 F.3d at 371-72 (noting the Supreme Court’s
skepticism that the First Amendment protects petitions filed
by government employees through internal grievance proce-
dures). In light of the content of Trail’s allegations against the
president and vice president, the fact that she voiced them to
the UAW’s regional representatives rather than her fellow
members of Local 2850 adds to the impression that she was
not speaking on a matter of concern to Local 2850’s general
membership.

   Our review of the "content, form, and context" of Trail’s
report to Region 8 also shows why the cases she cites are
inapposite. She relies on this court’s decision in Kowaleviocz
v. Local 333 of the International Longshoremen’s Ass’n,
which held that a union member’s profane criticism of a union
officer was protected speech under section 101(a)(2) of the
LMRDA. 942 F.2d 285, 290 (4th Cir. 1991). But whereas the
member’s criticism was part of "a history of opposition to cer-
tain official actions taken by" the officer, id., Trail’s report
                  TRAIL v. LOCAL 2850 UAW                     13
was a one-off response to a one-off event involving union
officers’ personal conduct. Moreover, in Kowaleviocz, the
member had voiced at least some of his criticisms at union
meetings, leading this court to hold his speech to be protected
under section 101(a)(2) not as a general "view[ ], argument[ ],
or opinion[ ]," but more specifically as "an expression ‘at
meetings of the labor organization’" of a member’s "‘views
. . . upon any business properly before the meeting.’" Id.
(alteration in original) (quoting 29 U.S.C. § 411(a)(2)). Trail,
of course, never alleges that she expressed her objections to
any other member of Local 2850, let alone the membership as
a whole. Finally, she cites a number of cases in which courts
have held that allegations of official corruption in the use of
public funds involve matters of public concern for First
Amendment purposes. See, e.g., Robinson v. Balog, 160 F.3d
183, 188-89 (4th Cir. 1998). But that is precisely the point:
Trail never alleged malfeasance rising to such a level of seri-
ousness.

                               C.

   Our holding should not be over-read. While at its core sec-
tion 101(a)(2) covers speech in which union members "dis-
cuss union policies and criticize the leadership" regarding the
general direction of the union, Sadlowski, 457 U.S. at 112, we
do not suggest that the provision never protects a member’s
report of officers’ malfeasance. To the contrary. For one
thing, a single instance of wrongdoing might be sufficiently
serious to affect a union’s general affairs and thus to consti-
tute a matter of union concern. If, for instance, a union mem-
ber overheard officials plotting to rig a union election, section
101(a)(2) would protect her report of the incident, since it
would concern a matter directly implicating union democracy.
Trail’s allegation, however, bears no resemblance to this.

  The dangers of accepting Trail’s allegation as actionable
thus become apparent. Were we to do so, there would be no
point of principled limitation to the number of LMRDA
14                TRAIL v. LOCAL 2850 UAW
claims that could be brought. As the Supreme Court has
observed in the First Amendment context, "[t]o presume that
all matters which transpire within a government office are of
public concern would mean that virtually every remark—and
certainly every criticism directed at a public official—would
plant the seed of a constitutional case." Connick, 461 U.S. at
149. We similarly cannot presume that all matters that tran-
spire within a union office are of union concern, lest every
allegation of every minor misstep by an official lay the
groundwork for a federal suit. Moreover, many organizations
have their share of rivalries and other assorted antagonisms.
We cannot begin to sort out the obvious discord among the
union officers in this case, other than to say that their various
disputes are not ultimately actionable. The LMRDA seeks to
safeguard union democracy, but it cannot aspire to monitor
union officers’ productivity in minute detail. Such judicial
micromanagement would risk supplanting the very union
democracy that the statute aims to maintain.

                              IV.

   Finally, section 609 makes it "unlawful for any labor orga-
nization or any officer . . . to fine, suspend, expel, or other-
wise discipline any of its members for exercising any right to
which he is entitled under the provisions of this chapter." 29
U.S.C. § 529. Trail contends on appeal that, by retaliating
against her for reporting the pornography incident to Region
8, Local 2850’s president and vice president "discipline[d]"
her within the meaning of section 609 for exercising her
speech rights, as guaranteed by section 101.

   We disagree. Trail not only fails to allege a right protected
"under this chapter"; she has also failed to recognize that the
term "discipline" in section 609 does not "include all acts that
deter[ ] the exercise of rights protected under the LMRDA,
but rather . . . denote[s] only punishment authorized by the
union as a collective entity to enforce its rules." Breininger v.
Sheet Metal Workers Int’l Ass’n Local Union No. 6, 493 U.S.
                   TRAIL v. LOCAL 2850 UAW                      15
67, 91 (1989). The term, in other words, "signif[ies] penalties
applied by the union in its official capacity rather than ad hoc
retaliation by individual union officers." Id. at 92 n.15. Thus,
to state a claim under section 609, a plaintiff cannot allege
simply that "he was the victim of the personal vendettas of . . .
union officers"; rather, he must allege that he suffered "[t]he
opprobrium of the union as an entity." Id. at 94. In particular,
as the district court observed, the courts of appeals generally
require plaintiffs to allege retaliation that was "the result of an
established union disciplinary process." Trail, 849 F. Supp. 2d
at 647 (internal quotation marks omitted).

   None of the president’s and vice president’s alleged actions
constituted "discipline," so defined. Instead, Trail has alleged
various forms of "ad hoc retaliation" and "personal vendettas"
by the two officers. This is obviously true in the case of the
vice president’s rebuke at the board meeting and his state-
ments to General Dynamics regarding Trail’s husband and her
support among the unionized workers, as well as the presi-
dent’s reproach—none of which involved formal punishment
"by the union as a collective entity" or "in its official capac-
ity."

   Nor were the president’s and vice president’s supposed
attempts to subvert Trail’s grievance process official punish-
ment on the part of the Union as a whole. Although she was
fired, an undoubtedly formal disciplinary action, Trail’s own
complaints make clear that that action was taken by General
Dynamics alone, independently of the Union and its officers,
in response to the identity-theft charges against her. She does
not plausibly allege that the president and vice president, not
to mention the Union as an entity, caused General Dynamics
to fire her.

   In short, Trail has issues with individual union officers. But
she points to not a single action by the Union as a whole, let
alone a Union action that was "the result of an established
union disciplinary process." The district court thus did not err
16                TRAIL v. LOCAL 2850 UAW
in holding that she failed to state a claim under section 609
of the LMRDA.

                              V.

   For the foregoing reasons, the judgment of the district court
is affirmed.

                                                   AFFIRMED